Name: Commission Implementing Decision (EU) 2018/218 of 13 February 2018 amending Annex II to Decision 92/260/EEC as regards temporary admission of registered horses from certain parts of China, amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to China, Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entries for China, Mexico and Turkey in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2018) 713) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: trade;  Europe;  America;  tariff policy;  agricultural policy;  Asia and Oceania;  means of agricultural production;  social affairs
 Date Published: 2018-02-15

 15.2.2018 EN Official Journal of the European Union L 42/54 COMMISSION IMPLEMENTING DECISION (EU) 2018/218 of 13 February 2018 amending Annex II to Decision 92/260/EEC as regards temporary admission of registered horses from certain parts of China, amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to China, Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entries for China, Mexico and Turkey in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2018) 713) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), Article 15(a), Article 16(2), and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries that meet certain animal health requirements. (2) Commission Decision 92/260/EEC (3) provides models of health certificates for temporary admission of registered horses from third countries, including the health certificate in Annex II(C) for third countries, including China and Hong Kong, assigned to Sanitary Group C in accordance with Annex I thereto. (3) In accordance with Commission Decision 2004/211/EC (4), the temporary admission, the re-entry after temporary export and the import of registered horses are authorised from the Equine Disease Free Zone (EDFZ) in Conghua City, Guangzhou Municipality, Guangdong Province of China, referred to as CN-1 in the list of third countries and parts thereof in Annex I thereto. (4) Following the establishment of that EDFZ, contractual arrangements between Hong Kong and China designate that zone as a training centre for race horses of Hong Kong. Hong Kong requested to include the EDFZ in the existing list of third countries, or part of the territory of third countries, where registered horses may have been resident during their mandatory residence on holdings under veterinary supervision during the 40 days prior to dispatch to the European Union. Following the evaluation of the necessary guarantees, the part of the territory of China described as CN-1 in the list of third countries and parts thereof in Annex I to Decision 2004/211/EC should be included in the list of third countries in the third indent of point III(d) of the model of health certificate in Annex II(C) to Decision 92/260/EEC. (5) Decision 92/260/EEC should be amended accordingly. (6) Commission Decision 93/195/EEC (5) provides models of health certificates for the re-entry of registered horses into the Union after temporary export to participate in racing, competition and cultural events. The model health certificate in Annex X to that Decision is to be used for the re-entry of registered horses participating in equestrian events of the LG Global Champions Tour in the Metropolitan area of Mexico City, Mexico, and in Miami, United States of America, which take place under the auspices of the FÃ ©dÃ ©ration Equestre Internationale (FEI). (7) In order to host an equestrian event of the LG Global Champions Tour, also carried out under the auspices of the FÃ ©dÃ ©ration Equestre Internationale, the purpose built temporary venue in the Metropolitan area of Shanghai has been temporarily recognised as an equine disease-free zone for a period of 30 days in accordance with Commission Implementing Decisions 2014/127/EU (6), (EU) 2015/557 (7), (EU) 2016/361 (8) and (EU) 2017/99 (9). After the construction of permanent facilities, the competent Chinese authorities have requested that region CN-2 be recognised permanently as an equine disease-free zone for the purpose of the LG Global Champions Tour. (8) In light of the guarantees and information provided by the Chinese authorities and in order to provide for the re-entry in accordance with the requirements of Decision 93/195/EEC of registered horses into the Union after temporary export to a specific part of the territory of China for a particular event, Article 1 of Decision 93/195/EEC and Annex X thereto should be amended to allow the re-entry after temporary export of registered horses from the LG Global Champions Tour event in Shanghai, China. (9) Decision 93/195/EEC should therefore be amended accordingly. (10) Decision 2004/211/EC establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to Decision 2004/211/EC. (11) In order to recognise the region CN-2 referred to in the table in Annex I to Decision 2004/211/EC permanently for the purposes of the re-entry of registered horses having participated in the LG Global Champions Tour event in Shanghai, the time period indicated in column 15 of that table in respect of the region CN-2 should be replaced by a reference to the animal health certificate to be used for the re-entry into the Union of registered horses having participated in this event. (12) The equestrian events of the LG Global Champions Tour take place annually in spring time in the Metropolitan area of Mexico City, Mexico, and in Miami, United States of America. (13) As the Metropolitan area of Mexico City is a region of high altitude with a reduced risk of vector born transmission of vesicular stomatitis or certain subtypes of Venezuelan equine encephalomyelitis, and as it is a region in which Venezuelan equine encephalomyelitis has not been reported for more than two years, the re-entry into the Union of registered horses for competition after temporary export for a period of not more than 30 days to participate in the LG Global Champions Tour in the Metropolitan area of Mexico City has been authorised by Commission Implementing Decisions (EU) 2015/2301 (10) and (EU) 2017/99. (14) In order to allow the re-entry of registered horses having participated in the annually recurrent LG Global Champions Tour event in the Metropolitan area of Mexico City, the time period indicated in column 15 of the table in Annex I to Decision 2004/211/EC in respect of the region MX-1 should be replaced by a reference to the animal health certificate to be used for the re-entry into the Union of registered horses having participated in this event. (15) On 15 December 2017, Turkey notified through the Animal Disease Notification System a case of glanders (Burgholderia mallei), which was confirmed on 13 October 2017 in a horse on the BÃ ¼yÃ ¼kada Island, Province of Istanbul, Turkey. Pending the completion of the investigations into the origin and possible spread of the disease, the entry into the Union of equidae and of germinal products of equidae from Turkey should be suspended. (16) Decision 2004/211/EC should therefore be amended accordingly. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II(C) of Decision 92/260/EEC is amended in accordance with Annex I to this Decision. Article 2 Decision 93/195/EEC is amended as follows: (1) in Article 1, the tenth indent is replaced by the following:  have taken part in the equestrian events of the LG Global Champions Tour in Shanghai, China, the Metropolitan area of Mexico City, Mexico, or Miami, United States of America, and meet the requirements laid down in a health certificate drawn up in accordance with the model health certificate set out in Annex X to this Decision; (2) Annex X is replaced by the text in Annex II to this Decision. Article 3 Annex I to Decision 2004/211/EC is amended in accordance with Annex III to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 13 February 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (4) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (5) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (6) Commission Implementing Decision 2014/127/EU of 7 March 2014 amending Annex I to Decision 2004/211/EC as regards the entry for China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 70, 11.3.2014, p. 28). (7) Commission Implementing Decision (EU) 2015/557 of 31 March 2015 amending Annex I to Decision 2004/211/EC as regards the entry for China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 92, 8.4.2015, p. 107). (8) Commission Implementing Decision (EU) 2016/361 of 10 March 2016 amending Annex I to Decision 2004/211/EC as regards the entry for China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 67, 12.3.2016, p. 57). (9) Commission Implementing Decision (EU) 2017/99 of 18 January 2017 amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entries for China and Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 16, 20.1.2017, p. 44). (10) Commission Implementing Decision (EU) 2015/2301 of 8 December 2015 amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 324, 10.12.2015, p. 38). ANNEX I In Annex II(C) to Decision 92/260/EEC, the third indent of point III(d) is replaced by the following: (3) United Arab Emirates, Australia, Belarus, Canada, Switzerland, China (1), Greenland, Hong Kong, Iceland, Japan, Republic of Korea, Montenegro, the former Yugoslav Republic of Macedonia, Macao, Malaysia (peninsula), Norway, New Zealand, Serbia, Russia (1), Singapore, Thailand, Ukraine, United States of America, ANNEX II ANNEX X Text of image HEALTH CERTIFICATE for re-entry into the Union of registered horses after temporary export to China, Mexico or the United States of America for not more than 30 days to participate in competitions in Shanghai, the Metropolitan area of Mexico City or Miami Certificate No: Specific event: Participation in the LG Global Champions Tour in Shanghai, China, the Metropolitan area of Mexico City, Mexico, or Miami, United States of America Third country of dispatch: China (3), Mexico (3)/United States of America (3) Responsible ministry: (insert name of Ministry) I. Identification of the horse (a) No of identification document: (b) Validated by: (name of competent authority) II. Origin of the horse The horse is to be sent from: (place of consignment) to: (place of destination) by air: (flight number) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) it comes from a third country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including Venezuelan equine encephalomyelitis), equine infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical signs of disease (1); Text of image (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) since its entry into the third country or, in the case of official regionalisation according to Union legislation, a part of the territory of the third country (2), it has been resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of a lower health status except during competition; (e) it comes from the territory or, in the case of official regionalisation according to Union legislation, from a part of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with Union legislation, as infected with African horse sickness; (g) it does not come from a holding which was subject to a prohibition order for animal health reasons nor had contact with equidae from a holding which was subject to a prohibition order for animal health reasons which laid down the following conditions: (i) if not all animals of species susceptible to one or more of the diseases referred to hereinafter were removed from the holding, the prohibition lasted for:  six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease were slaughtered or removed from the premises,  a period required to carry out two Coggins tests three months apart giving negative results on samples taken from the animals remaining after infected animals have been slaughtered, in the case of equine infectious anaemia,  one month from the last recorded case, in the case of rabies,  15 days from the last recorded case, in the case of anthrax. (ii) if all the animals of species susceptible to the disease have been slaughtered or removed from the holding, the period of prohibition shall be 30 days, or 15 days in the case of anthrax, beginning on the day on which the premises were cleaned and disinfected following the destruction or removal of the animals. (h) it comes from a holding which: (i) either was not subject to a prohibition order for vesicular stomatitis and the animal had no contact with equidae from a holding which was subject to such a prohibition order during the past six months (3); or (ii) was free of vesicular stomatitis during the 30 days prior to dispatch and on which the animal was protected from vector insects during the 30 days prior to dispatch and where it underwent one of the following health tests carried out on a blood sample taken not earlier than 21 days after the commencement of the vector protection period:  a virus neutralisation test giving a negative result at a serum dilution of 1 in 12 (3);  a serological test carried out and giving a negative result in accordance with point B(2) of Chapter 2.1.19 of the Manual for Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health (OIE) (3); (i) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this Declaration. Text of image IV. Residence and quarantine information: (a) The horse entered the territory of China (3)/Mexico (3)/the United States of America (3) on (4). (b) The horse (3) either [arrived in China from a Member State of the European Union;] (3) or [arrived in Mexico (3)/the United States of America (3) from a Member State of the EuropeanUnion (3)/Mexico (3)/the United States of America (3);] (c) As far as can be ascertained, the horse has not been continuously outside the European Union for 30 days or more, including the date of scheduled return in accordance with this certificate, and since exit from the European Union has not been outside (3) either [the part of the territory of China referred to as CN-2 in the list of countries in Annex I to Decision 2004/211/EC.] (3) or [the part of the territory of Mexico referred to as MX-1 in the list of countries in Annex I to Decision 2004/211/EC, or the United States of America.] V. The horse will be sent in a vehicle cleaned and disinfected in advance with a disinfectant officially approved in the third country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. VI. This certificate is valid for 10 days. Date Place Stamp and signature of the official veterinarian (1) Name in block capitals and capacity. (1) The colour of the stamp and the signature must be different from that of the printing (1) This certificate must be issued on the day of loading of the animal for dispatch to the European Union or on the last working day before embarkation. (2) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (3) Delete as appropriate. (4) Insert date of entry [dd/mm/yyyy]. ANNEX III The table in Annex I to Decision 2004/211/EC is amended as follows: (1) in column 15 of the line corresponding to the region CN-2 of China, the words Valid from 20 April to 20 May 2017 are replaced by the words Only if certified in accordance with Annex X to Decision 93/195/EEC; (2) in column 15 of the line corresponding to the region MX-1 of Mexico, the words Valid from 30 March to 30 April 2017 are replaced by the words Only if certified in accordance with Annex X to Decision 93/195/EEC; (3) the entry for Turkey is replaced by the following: TR Turkey TR-0 Whole country E           TR-1 Provinces of Ankara, Edirne, Istanbul, Izmir, Kirklareli and Tekirdag E          